NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit




                                        05-5008



                              DENNIS H. CARMICHAEL,

                                                       Plaintiff-Appellant,

                                            v.

                                   UNITED STATES,

                                                       Defendant-Appellee.

                           __________________________

                              DECIDED: May 4, 2005
                           __________________________


Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge, and SCHALL, Circuit
Judge.

PER CURIAM.

      Dennis H. Carmichael appeals the judgment of the United States Court of

Federal Claims dismissing his claim for income tax refunds.         Carmichael v. United

States, No. 04-CV-190 (Fed. Cl. Aug. 16, 2004). We affirm.

      The material facts are not in dispute.      Carmichael asserts that, under I.R.C.

§ 861, only the domestic income of those engaged in certain activities relating to foreign

commerce are taxable, and because his income did not come from a taxable “source”

his wages and salary were therefore not subject to income tax. This argument has
been uniformly rejected by courts that have considered it, see, e.g., United States v.

Burke, 504 U.S. 229 (1992); Davis v. United States, 742 F.2d 171 (5th Cir. 1984), and

we reject it as well. See also 2004-12 I.R.B. 622, Rev. Rul. 2004-30, Mar. 22, 2004

(“Any position that, under sections 861 through 865, United States citizens and

residents are not subject to tax on wages and other income earned or derived in the

United States is frivolous.”).




05-5008                                   2